Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRIC COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. _________

DAMON KELLEY, an individual,

       Plaintiff,

v.

UNISYS CORPORATION, a Delaware corporation,

       Defendant.


                                            COMPLAINT


       Plaintiff Damon Kelley (“Plaintiff”), by and through counsel, brings this action under the

Fair Labor Standards Active (“FLSA”), 29 U.S.C. § 201 et seq. and the Colorado Wage Act

C.R.S.A. § 8-4-101 et. seq. against Defendant, Unisys Corporation (“Defendant” or “Unisys”)

and hereby states and alleges as follows:

                                 NATURE OF THE ACTION

       This action arises out of Defendant’s systematic and intentional wrongful classification of

Plaintiff’s employment position, Information Technology Client Service Manger (“CSM”), as

exempt from the overtime compensation requirements of the FLSA and Colorado Wage Law

(“CWL”). This action seeks to remedy Defendant’s illegal practices, whereby Defendant

deliberately and uniformly deprived Plaintiff of earned overtime wages in violation of the FLSA

and Colorado Wage Law (“CWL”).




                                                1
Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 2 of 8




                                  JURISDICTION AND VENUE


       1.        This Court has subject matter jurisdiction over this matter pursuant to 29 U.S.C. §

216(b), which authorizes court actions by private parties to recover damages for violation of the

FLSA’s wage and hour provisions. Section 29 U.S.C. § 216(b) provides that suit under the FLSA

“may be maintained against any employer … in any Federal or State court of competent

jurisdiction.”

       2.        This Court has federal question jurisdiction over the action pursuant to 28 U.S.C.

§ 1331 as Plaintiff’s claims arise under the FLSA.

       3.        Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b) and (c), because

Defendant conducts business within the District, Plaintiff resides in this District, and a

substantial part of the events and/or omissions giving rise to this claim occurred in this District.

                                             PARTIES

       4.        Plaintiff Damon Kelley is an adult citizen and resident of Colorado who, until

March 2019, worked for Unisys as a CSM for approximately seven years, as and as Customer

Service Representative/Customer Engineer for eleven years.

       5.        At all relevant times, and until March 2019, Damon Kelly was an “employee” of

Defendant as defined by the FSLA, 29 U.S.C. § 203(e)(1) and C.R.S. 8-4-101(5).

       6.        Upon information and belief, and at all relevant times, Defendant has been a

Delaware Corporation with its principal place of business at 801 Lakeview Drive, Suite 100,

Blue Bell, PA 19422. While Unisys does not have an office specific to Colorado, it does conduct

business in Colorado and has employees in Colorado, including Plaintiff.

       7.        At all relevant times, and until March 2019, Defendant was an “employer” of

Plaintiff as defined by the FSLA, 29 U.S.C. § 203(d) and C.R.S. 8-4-101(6).


                                                  2
Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 3 of 8




                                  FACTUAL ALLEGATIONS


       8.      Plaintiff was employed with Unisys from January 8, 2001 to March 14, 2019.

Plaintiff was hired in 2001 as a Customer Service Representative and, in 2012, moved into the

position of Account/Service Delivery Management Manager, also referred to as CSM.

       9.      After receiving the alleged promotion, Plaintiff was required to work more than

75 hours per week on a consistent basis. Due to Unisys’s poor dispatching system, Plaintiff

regularly handled client matters via e-mail, text and phone at all hours of the night, even after

completing a full shift during the day. These matters were defined as “escalations” on many

occasions but also represented a culmination of various contacts with parts couriers, filed service

employees and direct customer (i.e. client) interaction.

       10.     Unisys utilized a weekly rotating CSM duty manager. The duty rotation manager

covered the weekend only. However, offshore dispatching has high turnover rates for its

employees who generally lacked training to understand or learn the polices in place, including

that of a duty manager. Thus, the offshore dispatchers, skipped escalating a matter to the duty

manager assigned and went directly to a CSM on most occasions. This ignoring of the set

policies, which Unisys was aware of, occurred on a 24/7 basis 365 days a year. The work

included escalating regular phone calls, emails and texts from a ticketing system assigning after-

hours and weekend work, which was the primary driver for the overtime hours approaching 75

plus hours per pay period.

       11.     Employees were assigned a duty manager each weekend to escalate matters to but

there numerous were weekends when those employees would call, text, email to their direct-

report CSM. This resulted in overtime hours accumulating. Despite repeated attempts by Plaintiff




                                                 3
Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 4 of 8




to rectify the policy loopholes regarding assigned duty managers, Unisys took no action and the

practice continued.

         12.     Customers like Dell/EMC, who also employ their own version of CSMs would

escalate to the local Unisys CSM instead of the Unisys duty manager. If a Dell/EMC client had

equipment that was down they would engage the Unisys tech, Unisys CSM, Dell/EMC CSM,

and phone support. Plaintiff spent many nights after hours on WebEx sessions involved in

unscheduled escalation meetings, many lasting hours, working together with this group to restore

the client equipment to working capacity. Plaintiff would then accrue significant unpaid overtime

hours.

         13.   Every part used by used by field techs to complete jobs had an SKUs that was

assigned to a responsible party (i.e. CSMs). Couriers would receive calls from drivers and then

notify CSM of delays or delivery challenges regardless of the time in the CSM’s specific time

zone. This would force Plaintiff to accrue unpaid overtime hours. Plaintiff, despite no longer

working for Unisys, still receives these calls and has escalated each one to a current Unisys CSM

hoping to remove his name from the logistics system.

         14.   Often, newly-hired filed techs would have to cover a night or weekend shift due

to staff shortages and this resulted in constant, after hours on the job training. Plaintiff, as a

CSM, would walk the new techs through a complete onsite call including service work,

contacting support, closing a service ticket, or other training that wasn't able to take place during

business hours. Plaintiff would then accrue unpaid overtime hours.

         15.   Due to reorganization of business units and other managerial changes, CSMs

often had to handle other responsibilities after hours to meet deadlines, particularly semi-annual

performance reviews, performance plan, corrective action documentation, and other paperwork



                                                   4
Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 5 of 8




that didn't get done during the day due to assisting techs, dispatchers, meetings, escalations, etc.

It was a very demanding job and headcount reductions increased escalations, number of

employees, and less people to do the same amount of field service calls.

        16.    The number of techs and contractors working for Unisys in a certain region or

assigned to a CSM was fluid from year to year. At times Plaintiff was responsible for the

escalations of 20 employees and contractors and other times he was responsible for the

escalations of 40. The service call volume didn't always fluctuate with the headcount, and at

times Unisys had to operate with less staff, which meant higher calls per tech and more

escalations. This resulted in Plaintiff working significant unpaid overtime hours over the course

of his employment.

        17.     Unisys improperly masked and misclassified Plaintiff as an exempt employee in

order to deprive him overtime wages.

        18.    Plaintiff’s non-exempt subordinates often made higher annual salaries than

Plaintiff.

        19.    Plaintiff had no hiring or firing authority.

        20.    A substantial portion of Plaintiff’s responsibilities involved handling

“escalations” – client calls not resolvable by the direct-level service lines.

        21.    Plaintiff and others in similar roles at the company often complained that this was

an unfair practice, but they went short of filing any sort of grievance for fear of losing their jobs.

        22.    After being unexpectedly laid off by Unisys, Plaintiff has no reason to fear

reprisal and, accordingly, files this lawsuit against his former employer.




                                                  5
Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 6 of 8




                                     CLAIM FOR RELIEF

                        (Violation of the FLSA’s Overtime Provisions)


       23.     Plaintiff reasserts and re-alleges the allegations set forth above.

       24.     At all times material herein, Plaintiff has been entitled to the rights, protections,

and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       25.     The FLSA regulates, among other things, the payment of overtime pay by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. See 29 U.S.C. § 207(a)(1).

       26.     Unisys is subject to the overtime pay requirements of the FLSA and CWL

because it is an enterprise engaged in interstate commerce and its employees are engaged in

commerce.

       27.     Unisys violated the FLSA by misclassifying employees, specifically Plaintiff as a

CMS, and failing to pay for overtime for services rendered over 40 hours in a given work week.

       28.     Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

of employees from overtime pay obligations. These exemptions do not apply to Plaintiff.

       29.     Plaintiff is a victim of a uniform and company-wide compensation policy. This

uniform policy, in violation of the FLSA, has been applied to all CSMs employed by Unisys.

Upon information and belief, Unisys has applied this uniform policy to Customer Service

Managers nationwide.

       30.     Plaintiff is entitled to damages equal to the mandated overtime premium pay

within the three years preceding the filing of this Complaint, plus periods of equitable tolling,




                                                  6
Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 7 of 8




because Unisys acted willfully and knew, or showed reckless disregard of the fact, that its

conduct was prohibited by the FLSA.

          31.     Unisys has acted neither in good faith nor with reasonable grounds to believe that

its actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff is

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime pay described pursuant to Section 16(b) of the FLSA, codified at 29 U.S.C. § 216(b).

          32.     Alternatively, should the Court find Unisys did not act willfully in failing to pay

overtime pay, Plaintiff is entitled to an award of prejudgment interest at the applicable legal rate.

          33.     As a result of the aforesaid willful violations of the FLSA’s overtime pay

provisions, overtime compensation has been unlawfully withheld by Unisys from Plaintiff [and

all similarly situated employees]. Accordingly, Unisys is liable pursuant to 29 U.S.C. § 216(b),

together with an additional amount as liquidated damages, pre-judgment and post-judgment

interest, reasonable attorneys’ fees, and costs of this action.

                                       REQUEST FOR RELIEF

          Plaintiff respectfully requests relief as follows:

          A.      Declaring that Unisys willfully violated its obligations under the FLSA and CWL;

          B.      Judgment against Unisys for an amount equal to Plaintiff’s unpaid overtime

wages owed at the applicable overtime rate calculated at the rate of one and one-half times his

regular rate of pay;

          C.      For an award of liquidated damages and prejudgment interest;

          D.      For an award of reasonable attorneys’ fees and costs incurred in prosecuting this

action;

          E.      For an order enjoining Defendants from continuing its unlawful pay practices; and

                                                     7
Case 1:19-cv-03237-PAB Document 1 Filed 11/15/19 USDC Colorado Page 8 of 8




      F.      For such further legal and equitable relief as the Court may deem just and proper.

                                        JURY DEMAND

      Plaintiff demands a trial by jury for all issues so triable.

Dated: November 15, 2019

                                                  WHITCOMB, SELINSKY, P.C.


                                                  By: /s/ Timothy J. Turner
                                                      Timothy J. Turner
                                                      2000 S. Colorado Blvd.
                                                      Tower 1, Suite #9500
                                                      Denver, CO 80222
                                                      Tel: 303-534,1958
                                                      Fax: 303534-1949
                                                      Email: tim@wsmlawpc.com

                                                       Counsel for Plaintiff




                                                 8
